ROLAPP, District Judge.
I dissent from the views expressed by the learned Chief Justice as to the sufficiency of the affidavit attached to the chattel mortgage in question. I fully agree with the opinion expressed by this court in the case of Petrovitzky v. Brigham, 14 Utah 472, 47 Pac. 666, that the words “hinder” and “delay” are practically synonymous terms. Under our statute the use of either word in the affidavit would make it valid, and the use of any additional words, such as “defraud,” -etc., would be treated as mere sur-plusage. Reed v. Worthington, 9 Bosw. 617. But under a statute which provides that a chattel mortgage is absolutely void as to subsequent bona fide purchasers of the mortgaged property unless it is accompanied by the affidavit of the mortgagor that the mortgage is made “without any design to hinder, delay, or defraud,” I think that the omission of the word “defraud,” or the absence of some word of similar import, is fatal to the validity of the document. It does, not seem to me that any amount of reasoning will make the words “hinder or delay” include the word “defraud.” The former words simply mean an effort to temporarily impede or intercept some right, property, or interest, which, however, will be ultimately secured; but the word “defraud” means an *395effort by unlawful means to absolutely withhold and deprive of such right, property, or interest. While I concede that the word “defraud” may include the words “delay” or “hinder,” I can not concur that the latter words include the former. In the absence of statutory provisions to' the contrary, the words “delay” and “hinder” involve no criminal intent, while the word “defraud” does. It is true that under certain circumstances an effort to hinder and delay might he evidence of an intent to defraud. As was said by the court in the case of Hoffman v. Mackall, 5 Ohio St. 124, 46 Am. Dec. 637, quoted by the Chief Justice in the majority opinion, “that certain kind of hindering and delaying of a creditor which would bring an assignment within the operation of the statute of England would, I apprehend, constitute a fraud under the statute of Ohio.” To emphasize the view of that court that the words “hinder and delay” are not, in and of themselves, synonymous with the word “defraud,” the court further on in the same opinion states: “By a reasonable construction, such hindrance and delay only as would operate as a fraud, and are designed as a fraud, come within the operation of the statute.” And it was held in that very opinion that the hindrance and delay disclosed by the facts in that case did not come within the definition “defraud,” under the Ohio statute. So I find several cases that hold proven intent to hinder or delay conclusively shows intent to defraud. Nicholson v. Leavitt, 6 N. Y. 150, 57 Am. Dec. 499. But all these cases simply advance the doctrine that, as matter of evidence, it shall be considered prima facie or conclusively shown that an established purpose to hinder or delay a creditor will have the effect to’ defraud such creditor. 14 Am. and Eng. Enc. Law (2 Ed.), p. 244. I have been unable, however, to find any case in which the statute requires the word “defraud” to he contained in an affidavit or acknowledgment which has held that the use of that word mighit be) obviated by the use of the words “hinder or delay.” On the *396contrary, in a well-considered opinion by tbe Supreme Court of Wisconsin, we are warned that “the distinction between a mere intent to hinder and delay creditors and the intent to defraud them must not be confounded. The statute clearly recognizes this distinction, and malíes void all conveyances made with intent to hinder, delay, or defraud creditors. This language implies that the intent to defraud is something distinct from the mere intent to .delay, ‘and it is frequently the case that debtors, with an honest intention to- pay their creditors in the end, make some shift or transfer merely to gain time.” Pilling v. Otis, 13 Wis. 495; Crow v. Beardsley, 68 Mo. 439.
For these reasons, I think the lower court properly held that the chattel mortgage, introduced by plaintiff below as the only basis of its title, was fatally defective, and void as against the defendants, who were admittedly bona fide purchasers, without actual notice.